Opinion by
William W. Postee, J.,
The judgment sought to be opened was entered upon a judgment note given by the defendant to the plaintiff in payment for medical services to be rendered.
The grounds of the application were, first, that the plaintiff not being a registered physician, his contract was void. Second, that the medical services and treatment did not result in a cure, and that a cure was guaranteed. Third, that the defendant was not allowed sufficient credit on the judgment.
It appears from the plaintiff’s testimony that he was a physician registered in Pennsylvania according to the laws of Pennsylvania, and that in 1883 he was registered in the x>rothonotary’s office at Pittsburg. This testimony is met by a certificate of search from the prothonotary’s office in Philadelphia, dated May 23, 1898, showing that the plaintiff was not at that date registered as a practitioner of medicine and surgery in Philadelphia county. By the act of J une 8, 1881, every person who shall practice medicine or surgery is required to present to the prothonotary of the county in which he or she resides or sojourns his or her medical diploma, etc., whereupon the prothonotary shall enter the facts in the register. The plaintiff, by his testimony above stated, brought himself within the act by registration in the prothonotary’s office in Pittsburg in 1883.
The act of May 18,1893, requires that no person shall enter upon the practice of medicine or surgery unless he or she has complied with the provisions of the act, and' shall have exhibited to the prothonotary of the court of common pleas of the county in which he or she desires to practice, a license granted as provided by the act, and that thereupon he or she shall be duly registered in said county, and that any person violating the provisions of the act shall be guilty of a misdemeanor.
This legislation might throw some doubt on the plaintiff’s right to practice medicine in Philadelphia county, were it not that the act of May 18,1893, contains the following exemption: “Nothing in this act shall be construed to prohibit the practice of medicine and surgery within this commonwealth by any practitioner who shall have been duly registered before the first day of March, 1894, according to the terms of the act entitled ‘An act to provide for the registration of all practitioners of medicine and surgery, approved the 8th day of J une, A. D. 1881,’ *150and one such, registry shall be sufficient warrant to practice medicine and surgery in any county in this commonwealth.” The plaintiff’s registry in Pittsburg sufficiently accredited him as a practitioner. This disposes of the defendant’s first ground of complaint.
The second ground laid for the application to open the judgment is the failure of the plaintiff to perform the services which were the consideration for the giving of the note. The defendant’s assertions are supported by his own testimony only and are met categorically by the testimony of the plaintiff in denial. Under these circumstances the court will not disturb the judgment as entered.
The defendant was given all the credit he claimed in the court below. He was to pay the plaintiff $150. He testifies that he paid $10.00 in cash, and gave the note in suit for $140, and that since the giving of the note he made payments in cash of $30.00. The court below allowed credit to the defendant for $30.00 on the amount of the judgment. '
For the reasons above set forth, the judgment of the court below is affirmed.